DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
After the amendments filed 01/26/2021, claims 1, 3-6 and 8 were amended and 9-16 were cancelled. Therefore, claims 1-8 remain pending. 

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 01/26/2021 is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stronach et al (US 2004/0229671) in view of Thukral et al (US 2009/0270166).
Regarding claims 1 and 3: Stronach discloses a plurality of conditional wager terminals configured to permit players to make conditional wagers for wager-based games (paragraph [0042], paragraph [0051], Fig. 1, The system contains hardware and software that enables player to enter a race wagering system and place a wager easily and with minimum of required skill, while still providing the excitement of race wagering. The system allows players to either select their choices for races based on the information provided, or more importantly, allow the software to select a wager based on handicapping parameters and/or tote odds or wager odds); a conditional wager management system configured to electronically receive a multi-conditional wager from a player, evaluate conditions of the multi-conditional wager, and determine when to invoke the conditional wager (paragraph [0042], paragraph [0051], Fig. 1, The system contains hardware and software that enables player to enter a race wagering system and place a wager easily and with minimum of required skill, while still providing the excitement of race wagering. The system allows players to either select their choices for races based on the information provided, or more importantly, allow the software to select a wager based on handicapping parameters and/or tote odds or wager odds); and a gaming management system configured to interact with an authorized gaming apparatus to cause a conditional wager for a wager-based game to be performed on the authorized gaming apparatus once the conditional wager management system determines that the conditional wager is to be invoked, and to acquire a result of the conditional wager for the wager-based games (paragraph [0044], the system will automatically complete the wager, either by truly random selection or pseudo random selection, or by enabling actual handicapping software to select the remaining elements of the wager, or by partial random selection and partial handicapping selection. This could be effected, for example, by the player selecting the track and race from among choices provided by the wagering data source in the race wagering system, the software/hardware system randomly selecting the wager amount (within guidelines and limits for example) and pool, and then the system software handicapping the runner selection), wherein the conditional wager management system receives gaming status information associated with the authorized gaming apparatus, and the conditional wager management system operates to evaluate the conditions of the multi-conditional wager based on the gaming status information (paragraph [0043] - paragraph [0044], the system will automatically complete the wager, either by truly random selection or pseudo random selection, or by enabling actual handicapping software to select the remaining elements of the wager, or by partial random selection and partial handicapping selection. This could be effected, for example, by the player selecting the track and race from among choices provided by the wagering data source in the race wagering system, the software/hardware system randomly selecting the wager amount (within guidelines and limits for example) and pool, and then the system software handicapping the runner selection); the wager-based games for the conditional wagers are executed on at least electronic gaming devices, the electronic gaming devices being an electronic gaming table or an electronic slot machine (paragraph [0049], paragraph [0058], the invention also includes a wagering terminal in communication connection with a race providing system that facilitates wagering on race events and provides information regarding the race events. The wagering terminal may comprise, by way of non-limiting examples, a display to present information regarding selected race events; a user interface enabling a user to place a wager on an elected race event of selected race events displayed; a card reader to receive a card having information pertaining to a user account and to enable identification of available wager amounts for at least one or more wagers on the elected race event; at least one currency receiver or credit receiver to receive currency or credit, respectively, wherein currency or credit provided to the currency receiver or credit receiver may be deposited to the user account, When the wagers are placed by the player or automatically selected or automatically completed by the software, the columns and rows spin (giving the appearance of reels on a reel-type video slot machine), the spinning stopping, and the selection(s) are positioned on a predefined position on the final display of the reels).
However, Stronach does not specifically disclose that the conditional wagers are wagers that are defined but not placed unless and until one or more conditions of the conditional wagers are met; or evaluating the one or more conditions of the conditional wagers, and determine when to activate the conditional wagers when the conditions of the conditional wagers are met. 
Thukral discloses that the conditional wagers are wagers that are defined but not placed unless and until one or more conditions of the conditional wagers are met (paragraph [0070], the end can place bets using a method which automates wagering as a function of one or more conditions associated with one or more ongoing horse races. Additionally, the end user can place a conditional wager which is not placed until one or more conditions are met (e.g. the payout of a certain wager does not drop below a certain threshold prior to a certain time before post for a given race)); and evaluating the one or more conditions of the conditional wagers, and determine when to activate the conditional wagers when the conditions of the conditional wagers are met (paragraph [0070], the end can place bets using a method which automates wagering as a function of one or more conditions associated with one or more ongoing horse races. Additionally, the end user can place a conditional wager which is not placed until one or more conditions are met (e.g. the payout of a certain wager does not drop below a certain threshold prior to a certain time before post for a given race)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the conditional wagers as taught by Thukral into the system as taught by Stronach in order to yield the predictable result of providing a wagering system and method which encourages wagering on race events, thereby increasing the profitability of game machines for game operators (Stronach, paragraph [0010]),
Regarding claim 3: Stronach disclose that which is discussed above. Stronach further discloses a conditional wager management system configured to electronically receive a multi-conditional wager for a wager-based game, the multi-conditional wager having multiple conditions from a player and evaluate the multiple conditions of the multi-conditional wager (paragraph [0042], paragraph [0051], Fig. 1, The system contains hardware and software that enables player to enter a race wagering system and place a wager easily and with minimum of required skill, while still providing the excitement of race wagering. The system allows players to either select their choices for races based on the information provided, or more importantly, allow the software to select a wager based on handicapping parameters and/or tote odds or wager odds), and a gaming management system operatively connected to the conditional wager management system (paragraph [0044], the system will automatically complete the wager, either by truly random selection or pseudo random selection, or by enabling actual handicapping software to select the remaining elements of the wager, or by partial random selection and partial handicapping selection. This could be effected, for example, by the player selecting the track and race from among choices provided by the wagering data source in the race wagering system, the software/hardware system randomly selecting the wager amount (within guidelines and limits for example) and pool, and then the system software handicapping the runner selection), the gaming management system being configured to: (ii) interact with an authorized electronic gaming apparatus to cause the particular multi-conditional wager for the wager-based game to be performed with respect to the authorized electronic gaming apparatus if it is determined that the multiple conditions of the particular multi-conditional wager has been met (paragraph [0044], the system will automatically complete the wager, either by truly random selection or pseudo random selection, or by enabling actual handicapping software to select the remaining elements of the wager, or by partial random selection and partial handicapping selection. This could be effected, for example, by the player selecting the track and race from among choices provided by the wagering data source in the race wagering system, the software/hardware system randomly selecting the wager amount (within guidelines and limits for example) and pool, and then the system software handicapping the runner selection), and (iii) acquire a result of the particular multi-conditional wager for the wager-based game after the wager-based game has completed (paragraph [0044], the system will automatically complete the wager, either by truly random selection or pseudo random selection, or by enabling actual handicapping software to select the remaining elements of the wager, or by partial random selection and partial handicapping selection. This could be effected, for example, by the player selecting the track and race from among choices provided by the wagering data source in the race wagering system, the software/hardware system randomly selecting the wager amount (within guidelines and limits for example) and pool, and then the system software handicapping the runner selection); wherein the conditional wager management system receives gaming status information from the gaming management system, the gaming status information pertains to a plurality of electronic gaming apparatus supported by the gaming management system associated with the authorized gaming apparatus, and the conditional wager management system operates to evaluate the conditions of the particular multi-conditional wager based at least in part on the gaming status information (paragraph [0043] - paragraph [0044], the system will automatically complete the wager, either by truly random selection or pseudo random selection, or by enabling actual handicapping software to select the remaining elements of the wager, or by partial random selection and partial handicapping selection. This could be effected, for example, by the player selecting the track and race from among choices provided by the wagering data source in the race wagering system, the software/hardware system randomly selecting the wager amount (within guidelines and limits for example) and pool, and then the system software handicapping the runner selection).
However, Stronach does not specifically disclose that the conditional wager management system is configured to determine when to invoke the multi-conditional wager; that the multi-conditional wager is a wager that is defined but not placed unless and until the multiple conditions of the multi-conditional wager are met; that the gaming management system is configured to receive a request to place the multi-conditional wager from the conditional wager management system after the conditional wager management system has determined that  whether the multiple conditions of a particular the multi-conditional wager for the wager-based game have been met.
Thukral discloses that the conditional wager management system is configured to determine when to invoke the multi-conditional wager (paragraph [0070], additionally, the end user can place a conditional wager which is not placed until one or more conditions are met (e.g. the payout of a certain wager does not drop below a certain threshold prior to a certain time before post for a given race)); that the multi-conditional wager is a wager that is defined but not placed unless and until the multiple conditions of the multi-conditional wager are met (paragraph [0070], the end can place bets using a method which automates wagering as a function of one or more conditions associated with one or more ongoing horse races. Additionally, the end user can place a conditional wager which is not placed until one or more conditions are met (e.g. the payout of a certain wager does not drop below a certain threshold prior to a certain time before post for a given race)); that the gaming management system is configured to receive a request to place the multi-conditional wager from the conditional wager management system after the conditional wager management system has determined that  whether the multiple conditions of a particular the multi-conditional wager for the wager-based game have been met (paragraph [0070], the end can place bets using a method which automates wagering as a function of one or more conditions associated with one or more ongoing horse races. Additionally, the end user can place a conditional wager which is not placed until one or more conditions are met (e.g. the payout of a certain wager does not drop below a certain threshold prior to a certain time before post for a given race)).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the conditional wagers as taught by Thukral into the system as taught by Stronach in order to yield the predictable result of providing a wagering system and method which encourages wagering on race events, thereby increasing the profitability of game machines for game operators (Stronach, paragraph [0010]),
Regarding claim 2: Stronach disclose that which is discussed above. Stronach further discloses that the conditional wager terminals include at least one kiosk (paragraph [0150], Fig. 4, Fig. 5, an embodiment of the at least one wagering terminal 120 is shown comprising a display 300 for presenting information about the selected race events, a user interface 305 for viewing race event information and placing wagers on an elected race event, a card read/write device 310 for receiving an electronic, optical or magnetic-stripe card encoded with a user's account information, a ticket dispensing device 315 for providing a ticket comprising wager information for an elected race event and a stand-up type housing 400 for retaining the display 300, the user interface 305, the card read/write device 310 and the ticket dispensing device 315).
Regarding claim 4: Stronach disclose that which is discussed above. Stronach further discloses that the conditional wager management system operatively connects to a plurality of gaming management systems, each of the gaming management systems serving to manage gaming at different gaming establishments (paragraph [0100], Fig. 11, additionally, the UWC should have acceptance. The UWC will be accepted at wagering terminals located at other than a race event track or an off-track betting location); that the authorized electronic gaming apparatus is a gaming apparatus located in a particular gaming establishment of the different gaming establishments (paragraph [0100], additionally, the wagering terminals should be able to accept traditional wager cards as well as the UWC, especially those wagering terminals at race event tracks and off-track betting locations), and the multi-conditional wager is restricted by the player to be played at the particular gaming establishment (paragraph [0043] – paragraph [0044], paragraph [0100], additionally, the wagering terminals should be able to accept traditional wager cards as well as the UWC, especially those wagering terminals at race event tracks and off-track betting locations, i.e., the wager is placed at a wagering terminal at a race event track or an off-track betting location).
Regarding claim 5: Stronach disclose that which is discussed above. Stronach further discloses that the multi-conditional wager is restricted by the player to be played by a particular wager-based game on the authorized electronic gaming apparatus (paragraph [0043] – paragraph [0044], paragraph [0100], additionally, the wagering terminals should be able to accept traditional wager cards as well as the UWC, especially those wagering terminals at race event tracks and off-track betting locations, i.e., the wager is placed at a wagering terminal at a race event track or an off-track betting location).
Regarding claim 6: Stronach disclose that which is discussed above. Stronach further discloses that the authorized electronic gaming apparatus is a slot machine, a gaming table or a gaming server (paragraph [0043] – paragraph [0044], paragraph [0049], When the wagers are placed by the player or automatically selected or automatically completed by the software, the columns and rows spin (giving the appearance of reels on a reel-type video slot machine), the spinning stopping, and the selection(s) are positioned on a predefined position on the final display of the reels).
Regarding claim 7: Stronach disclose that which is discussed above. Stronach further discloses a messaging interface configured to manage electronic notification to the player to advise the player that the multi-conditional wager has been played (paragraph [0049], d) the runner being wagered on may be shown in a series of rows and columns with representative images (not actual pictures or images of the horses, but symbolic representations of the racers, although the actual names of the runners may be present with the symbolic images to simplify user reading of the displayed material) of the runners, with the odds or payout colors shown associated with the images of the runners (e.g., the `color` on the runner image re the colors of the odds arrangement, not the actual colors of the runner on the track)) and its result (paragraph [0049], Similarly, the winning runners or horses may be displayed on the same or separate `reels` for comparison with the wager display or to follow the wager display).
Regarding claim 8: Stronach disclose that which is discussed above. Stronach further discloses that the electronic notification to the player includes a graphic indicating a visual depiction of the result of the multi-conditional wager that has been played (paragraph [0049], Similarly, the winning runners or horses may be displayed on the same or separate `reels` for comparison with the wager display or to follow the wager display), and includes information about the particular authorized electronic gaming apparatus on which the multi-conditional wager was played (paragraph [0113], Fig. 6, Essentially, the user is able to view (and thus wager on) in time order a next race event and other future race events for which the at least one wagering terminal has information, the examiner interprets information about race events a particular gaming terminal has available to it as information about that particular gaming terminal).

Response to Arguments
Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive. 
Applicant argues that Thukral does not teach how wagers are made to be conditional or how it is or how is “automatically placed”. The examiner must respectfully disagree. Thukral disclose that the conditional wagers are wagers which are not placed until one or more conditions are met. Thukral further gives one example condition “e.g. the payout of a certain wager does not drop below a certain threshold prior to a certain time before post for a given race” (paragraph [0070]).
Further, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the conditional wagers are placed “automatically”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant appears to argue that because Stronach is directed towards a horse racing gaming device that Stronach does not teach “an authorized gaming system for executing wager-based games…” The examiner must respectfully disagree. The examiner has found no limitations in the claims which exclude a horse racing gaming terminal from being an authorized gaming device. Further, as amended, the claims require that “the electronic gaming devices being an electronic gaming table or an electronic slot machine”. As discussed above, Stronach discloses that the horse racing game terminals disclosed also function as an electronic slot machines (paragraph [0049], When the wagers are placed by the player or automatically selected or automatically completed by the software, the columns and rows spin (giving the appearance of reels on a reel-type video slot machine), the spinning stopping, and the selection(s) are positioned on a predefined position on the final display of the reels)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350.  The examiner can normally be reached on M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Jason Pinheiro/            Examiner, Art Unit 3715